DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, 7-8, 12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art fails to disclose “…determining a first transmission beam corresponding to the reception beam based on the common UL TCI; and …wherein the common UL TCI includes a set of SRI (SRS resource indicator), a channel state information reference signal (CSI-RS) indicator (CRI), and a synchronization signal block (SSB) identifier for the SRS resource group,… wherein the common UL TCT includes a field indicating whether the common UL TCI is commonly used for the plurality of SRS resources included in the SRS resource group, wherein, based on the field indicating that the common UL TCI is commonly used for the plurality of SRS resources, a transmission beam used for transmission of the SRS on the plurality of SRS resources is the same as the first transmission beam, and wherein, based on the field indicating that the common UL TCI is used for the specific SRS resource, transmission beams used for transmission of the SRS on each of the plurality of SRS resources are different.” as required in independent Claim 1 (similarly, independent Claim 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                   
December 30, 2021